DETAILED ACTION
The Amendment filed 09/01/22 has been entered.  Claims 1-3 are still pending.  In light of the claim amendments the previous rejections are withdrawn.  However, revised parallel 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION #1: Zhou in view of Farrar
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 105134843) (cited by Applicant) in view of Farrar et al. (U.S. Patent Pub. No. 2013/0329514).  Zhou is directed to a ceramic friction material and raw material mixing method thereof.  See Abstract.  Note: this is an “X” reference in the cited European Patent Office Written Opinion.  Farrar is directed to a mechanical system that continuously processes a combination of materials.  See Abstract. 
Claim 1: Zhou discloses a method for manufacturing a friction material [see para. 0023] containing a friction modifier [see para. 0030 (“barium sulfate”); see Application at para. 0015-16], a fibrous material [see para. 0030 (“aramid fiber” and “ceramic fiber”); see Application at para. 0024] and a binder [see para. 0030 (“phenolic resin”); Application at para. 0027] as raw materials, the method comprising: a step of mixing and agitating the raw materials by low frequency agitation at a frequency of 30 Hz to 1 kHz [see para. 0030 (“frequency of 500Hz”)].  See para. 0023, 0030.
Zhou discloses all the limitations of this claim except that there is no explicit discussion of the low frequency agitation being “acoustic” and the Translation improperly refers to the disclosed frequency of 500 Hz as “ultrasonic.”  Farrar discloses a method of manufacturing a material with a step of mixing and agitating the raw materials with low frequency acoustic agitation in precisely the same frequency range as recited in claim 1 – 30 Hz to 1 kHz.  See para. 0030-31.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this type of agitation because: (1) Zhou already discloses employing a low frequency agitation within the recited range of 30 Hz to 1 kHz, hence this type of agitation is more appropriate and can account for any possible translation errors in the Zhou specification; and (2) the use of low frequency acoustic agitation has numerous benefits over ultrasonic mixing to provide fuller penetration of the raw materials (hence, avoiding dead zones), more efficient and intense mixing, and more even shear distribution of materials.  
Claim 2: Zhou discloses that a content of the fibrous material in the friction material is a 1-50% mass percentage.  See para. 0023. 
Claim 3: Zhou discloses that the content of the fibrous material in the friction material is a 3-40% mass percentage.  See para. 0023. 
REJECTION #2: Chan in view of Farrar
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (CN 105199669) (Description previously attached) in view of Farrar.  Chan is directed to a method for recycling waste ceramic friction sheet and preparation method for ceramic friction material.  See Abstract; Title.
Claim 1: Chan discloses a method for manufacturing a friction material [see Title] containing a friction modifier [see Description (“barium sulfate powder,” “lubricant” and/or “modifier is TORCO slip friction modifier”); see Application at para. 0015-16], a fibrous material [see Description (“aramid fiber” and “ceramic fiber”); see Application at para. 0024] and a binder [see Description (“phenolic resin” or “epoxy resin”); Application at para. 0027] as raw materials, the method comprising: a step of mixing and agitating the raw materials by low frequency agitation at a frequency of 30 Hz to 1 kHz [see Description (“frequency is 300-700 Hz”)].  See Description. 
Chan discloses all the limitations of this claim except that there is no explicit discussion of the low frequency agitation being “acoustic” and the Translation improperly refers to the disclosed frequency of 300-700 Hz as an “ultrasonic wave frequency.”  Farrar discloses a method of manufacturing a material with a step of mixing and agitating the raw materials with low frequency acoustic agitation in precisely the same frequency range as recited in claim 1 – 30 Hz to 1 kHz.  See para. 0030-31.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this type of agitation because: (1) Chan already discloses employing a low frequency agitation within the recited range of 30 Hz to 1 kHz, hence this type of agitation is more appropriate and can account for any possible translation errors in the Chan specification; and (2) the use of low frequency acoustic agitation has numerous benefits over ultrasonic mixing to provide fuller penetration of the raw materials (hence, avoiding dead zones), more efficient and intense mixing, and more even shear distribution of materials.  
Claim 2: Chan discloses that a content of the fibrous material in the friction material is a 1-50% mass percentage.  See Description (“The ceramic friction material raw material, according to the weight proportion…” is about 38% fibrous material). 
Claim 3: Chan discloses that the content of the fibrous material in the friction material is a 3-40% mass percentage.  See Description (“The ceramic friction material raw material, according to the weight proportion…” is about 38% fibrous material).

REJECTION #3: Takahashi in view of Farrar
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (U.S. Patent Pub. No. 2012/0259036) in view of Farrar.  Takahashi is directed to a friction material and method for producing friction material.  See Abstract.  
Claim 1: Takahashi discloses a method for manufacturing a friction material [see Title] containing a friction modifier [see para. 0061 (“as the friction modifier, a material such as graphite, iron, aluminum, copper, brass and bronze is used”); see Application at para. 0015-16], a fibrous material [see para. 0059 (“as the fibrous material, a metal fiber”); see Application at para. 0024] and a binder [see para. 0062 (“a silicon-containing polymer is used as a binder…the other binder may be selected…a phenol resin is preferred”); Application at para. 0027]  as raw materials, the method comprising: a step of mixing and agitating the raw materials by low frequency agitation [see para. 0080 (agitated at 1500 rpm, which is 25 Hz)].  See para. 0059-64, 0080. 
Takahashi discloses all the limitations of this claim except that there is no explicit discussion of the low frequency agitation being “acoustic” and the frequency of 25 Hz is just outside the recited range of 30 Hz to 1 kHz.  Farrar discloses a method of manufacturing a material with a step of mixing and agitating the raw materials with low frequency acoustic agitation in precisely the same frequency range as recited in claim 1 – 30 Hz to 1 kHz.  See para. 0030-31.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use this type of agitation because: (1) Takahashi already discloses employing a low frequency agitation of 25 Hz which is just below the bottom range of the recited range of 30 Hz; and (2) the use of an acoustic agitator has numerous benefits over the Takahashi Eirich mixer [see para. 0080], including but not limited to, more efficient mixing. 
Claim 2: Takahashi discloses that a content of the fibrous material in the friction material is a 1-50% mass percentage.  See para. 0064 (“30 to 50 mass % of a fibrous material”). 
Claim 3: Takahashi discloses that the content of the fibrous material in the friction material is a 3-40% mass percentage.  See para. 0064 (“30 to 50 mass % of a fibrous material”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        September 2, 2022